     Case 2:17-cv-00364-ALB-SMD Document 79 Filed 10/29/18 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION


IRISH JENKINS,                       )
                                     )
     Plaintiff,                      )
                                     )
v.                                   )    Case No. 2:17-cv-364-ECM-WC
                                     )
KOCH FOODS, INC., et al.,            )
                                     )
     Defendants.                     )


                                  ORDER

     This matter comes before the Court on Defendant’s Motion to Withdraw

Erroneously Filed Doc. 75. (Doc. 76).    Document 75 is an erroneously filed

duplication of Doc. 74, Defendants’ Joint Motion to Exclude Plaintiff’s Expert

Witness Disclosures as Amended.

     Upon consideration, Defendants’ motion to withdraw (Doc. 76) is

GRANTED, and it is ORDERED that Doc. 75 be and is WITHDRAWN.

     DONE and ORDERED this 29th day of October 2018.



                                          /s/ Emily C. Marks
                                         EMILY C. MARKS
                                   UNITED STATES DISTRICT JUDGE
